Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 29, 2019                                                                                  Bridget M. McCormack,
                                                                                                                   Chief Justice

  158215                                                                                                  David F. Viviano,
                                                                                                          Chief Justice Pro Tem

                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
  PEOPLE OF THE STATE OF MICHIGAN,                                                                     Richard H. Bernstein
            Plaintiff-Appellee,                                                                        Elizabeth T. Clement
                                                                                                       Megan K. Cavanagh,
                                                                                                                        Justices
  v                                                                 SC: 158215
                                                                    COA: 335831
                                                                    Wayne CC: 15-003839-FC
  EARTHA LOUISE HARRIS,
           Defendant-Appellant.

  _________________________________________/

         By order of December 21, 2018, the application for leave to appeal the June 21,
  2018 judgment of the Court of Appeals was held in abeyance pending the decision in
  People v Swilley (Docket No. 154684). On order of the Court, the case having been
  decided on July 17, 2019, 504 Mich ___ (2019), the application is again considered, and
  it is DENIED, because we are not persuaded that the questions presented should be
  reviewed by this Court.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 29, 2019
           p1021
                                                                               Clerk